2018VOOO43/BAW/ik

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF Al\/IERICA, : Hon. Susan D. Wigenton, U.S.D.J.
Plaintiff, : Civil Action No. 18~4466 (SDW)
v. : DEFAULT JUDGMENT AND

FINAL ORDER OF FORFEITURE
EIGHTY 220-KG DRUMS OF
BENZALDEHYDE,

Defendants In Rem

WHEREAS, on or about March 27, 2018, the United States filed a
Verified Complaint for Forfeiture In Rem in the United States District Court for
the District of NeW Jersey against eighty 220-kilogram drums of benzaldehyde
that Were seized by the Drug Enforcement Administration (“DEA”) on or about
Novernber 12, 2017 at the Port of New York and NeW Jersey located in Newark
Bay, Newark, EsseX County, New Jersey (hereinafter referred to as the
“defendant property”) ;

WHEREAS, the Verified Cornplaint alleged that the defendant property is
subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(9),
which subjects to forfeiture all listed chemicals that have been imported,
eXported, manufactured, possessed, distributed, dispensed, acquired, or
intended to be distributed, dispensed, acquired, imported, or exported in

violation of Subchapter II of Chapter 13, Title 21, United States Code;

WHEREAS, on or about April 24, 2018, the United States filed a Notice of
Complaint for Forfeiture (the “Notice of Complaint”);

WHEREAS, on or about April 24, 2018, the United States filed a Notice of
Complaint for Forfeiture (the “Notice of Complaint”). The Notice of Complaint
stated that any person Who Wished to assert an interest in and avoid forfeiture
of the defendant property Was required to file a verified claim With the Clerk of
the Court Within thirty-five (35) days after the date the Notice of Complaint Was
sent or the date of delivery, if personally served. The Notice of Complaint also
detailed the procedure for filing a claim and answer;

WHEREAS, on or about April 24, 2018, the United States sent copies of
the Verified Complaint and the Notice of Complaint by Federal Express
International shipping, to all known parties With a potential interest in the
defendant property, as folloWs:

(a) Pehacheve, S.A.
1 10 Rue Des Miracles
Port-Au~Prince, Haiti
West Indies
(Tracking No. 7806 6095 8616)

(b) Pehacheve, S.A.
Attn: Carlos Boulos
1 10, Rue Des l\/liracles
Port-Au-Prince, Haiti
West Indies
(Tracl<ing No. 7806 6124 5304)

(c) Agence Pehacheve
Carlo Boulos
25 Rue Villatte, PV
Port~au-Prince, Haiti
West Indies
Tel.: 509-2-813-1520
(Tracking No. 7720 6953 3912)

_2_

(d) Shimmer Chemicals Pvt. Ltd.
E-14, Sardar Estate
Ajwa Road
Baroda, 390019
Gujarat, India
Tel.: +91~265-2561914
(Tracking No. 7720 6974 6230)
(e) Ornate Lamipack Pvt. Ltd.
Part-D, GF, Giriraj Apartment
b / h Barista Coffee, Opp. Income Tax Offlce
Race Course, Vadodara - 39000'7
Gujarat, India
Tel.: +91-265-233222 1
(Tracking No. 7720 6969 6287);

WHEREAS, the correspondence and enclosures described above were all
delivered between April 27, 2018 and May 1, 2018;

WHEREAS, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of
Civil Procedure (the “Supplemental Rules”), notice was posted on an official
internet government forfeiture website, namely www.forfeiture.gov, for at least
30 consecutive days, beginning on July 14, 2018, and running for thirty
consecutive days, through August 12, 2018, as required by Rule G(4)(a)(iv)(C) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions of the Federal Rules of Civil Procedure (the “Supplemental Rules”].
Proof of publication was filed on October 25, 2018;

WHEREAS, on December 18, 2018, the Clerk of the Court made entry of
default as to the defendant property;

WHEREAS, claims or answers have been filed or made in this action, no

other parties have appeared to contest the action to date, and the statutory

_3_

time periods in which to do so have expired. See Supplemental Rules
G(4)(b)(ii) and G(S)(a) and 18 U.S.C. § 983(a)(4);

WHEREAS, the plaintiff has represented that none of the individuals or
entities who received individual notice, or who were required to receive
individual notice of the filing of the Verified Complaint, is in the military service
of the United States or is an infant or an incompetent person; and

WHEREAS, no previous application for the relief requested herein has
been sought.

IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED as follows:

1. A Default Judgment and a Final Order of Forfeiture is granted and
hereby entered against the defendant property, namely eighty 220-kg drums of
benzaldehyde, and no right, title, or interest in the defendant property shall
exist in any other party.

The appropriate United States vernment agency, its agent or designee

   
   
 
 

shall dispose of the defendant pro ert according to law.

ORDERED this cg¢>'zn day of , 2019.

%/M §§

WIG TON, U. S. D. J.
Distr urt

